The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 5 October 2022.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 1-4 were withdrawn.
Claim 5-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 5-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 5-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 5 / 14, the claim recites a product / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 5 / 14, in part, recites 
 “…. determine an observed model result based on applying the machine-learning model to the observed feature values; determine a plurality of combined target-feature-modified model results by: generating sets of target-feature-modified observed features corresponding to a target feature of the plurality of features by replacing a target feature value for the target feature with historical feature values corresponding to the target feature; and utilizing the machine-learning model to determine a combined target-feature-modified model result based on the sets of target-feature-modified observed features; generate initial contribution values of the plurality of features by comparing the observed model result to the plurality of combined target-feature-modified model results; determine a correction factor based on the observed model result, the initial contribution values, and a combined historical features model result; and generate correction-factor adjusted contribution values for the observed features based on the initial contribution values and the correction factor” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “generating”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical reasoning model analyzer could collect data, build & adjust models, to perform statistical reasoning), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 5 / 1 4  recites the additional elements of generic computer elements (like computer, a processor coupled to a memory, computer executing instruction from non-transitory computer readable medium, computing servers coupled to memory); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 5 / 14 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 6-13 / 15-20 are dependent on claim 5 / 14 and include all the limitations of claim 5 / 14. Therefore, claims 6-13 / 15-20 recite the same abstract ideas. 
With regards to claims 6-12 / 15-18, 20, the claim recites further limitation on data analysis models handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 13, the claim recites further limitation “to provide a visualization of one or more features of the plurality of features for display based on the correction-factor adjusted contribution values”, which are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  The claim is not patent eligible.
With regards to claims 19, the claim recites further limitation “to provide a visualization of one or more features of the plurality of features for display based on the correction-factor adjusted contribution values”, which are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  The claim is not patent eligible.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US-PGPUB NO.20150379429A1 [hereafter Lee] in view of Palczewska, et al., “Interpreting Random Forest Classification Models Using a Feature Contribution Method”, Integration of Reusable Systems, Springer, 2014 [hereafter Palczewska].

With regards to claim 14, Lee teaches 
“A system comprising: one or more memory devices comprising a machine-learning model, a plurality of observed features values for a plurality of features (Lee, FIG.1, 

    PNG
    media_image1.png
    529
    779
    media_image1.png
    Greyscale

), and a historical feature dataset comprising a plurality of historical feature values for the plurality of features; and one or more server devices (Lee, FIG.70,

    PNG
    media_image2.png
    696
    463
    media_image2.png
    Greyscale

) that cause the system to: determine an observed model result based on applying the machine-learning model to the observed feature values; determine a plurality of combined target-feature-modified model results (Lee, FIG.62,

    PNG
    media_image3.png
    677
    475
    media_image3.png
    Greyscale

) by: generating sets of target-feature-modified observed features corresponding to a target feature of the plurality of features by replacing a target feature value for the target feature with historical feature values corresponding to the target feature (Lee, FIG.56, [0276], ‘feature parameters are known or interred from the training data’, and [0280], ‘training data variables 5690 included in observation records obtained from a data source to be used to generate a model at a machine learning service may include a number of numeric input variables’); and …. determine a correction factor based on the observed model result, the initial contribution values, and a combined historical features model result; and generate correction-factor adjusted contribution values for the observed features based on the initial contribution values and the correction factor (Lee, FIG.61, Item 6113, ‘Adjust, e.g., using regularization and/or other optimization techniques, weights for various features’,

    PNG
    media_image4.png
    775
    468
    media_image4.png
    Greyscale

)”.
Lee does not explicitly detail “utilizing the machine-learning model to determine a combined target- feature-modified model result based on the sets of target-feature-modified observed features; generate initial contribution values of the plurality of features by comparing the observed model result to the plurality of combined target-feature-modified model results”.
However Palczewska teaches “utilizing the machine-learning model to determine a combined target- feature-modified model result based on the sets of target-feature-modified observed features (Palczewska ,FIG.1, 

    PNG
    media_image5.png
    507
    666
    media_image5.png
    Greyscale

2. Random Forest,



    PNG
    media_image6.png
    473
    662
    media_image6.png
    Greyscale

); generate initial contribution values of the plurality of features by comparing the observed model result to the plurality of combined target-feature-modified model results (Palczewska, 3 Feature Contributions for Binary Classifiers, 

    PNG
    media_image7.png
    253
    796
    media_image7.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee and Palczewska before him or her, to modify the machine learning models evaluation method & system  of Lee to include feature contribution evaluation as shown in Palczewska.   
The motivation for doing so would have been for model interpretation (Palczewska, Abstract). 

With regards to claim 15, Lee in view of Palczewska teaches 
“The system of claim 14, wherein the one or more server devices cause the system to determine the correction factor by combining the observed model result with the initial contribution values and deducting the combined historical features model result (Lee, FIG.62, [0307], ‘bridge the gap that may exist between the back-end computational and inference capabilities of the MLS resource … The interface may allow users to change one or more interpretation-related settings dynamically, learn about various quality metrics and their inter-relationships’).”

With regards to claim 16, Lee in view of Palczewska teaches 
“The system of claim 14, wherein the one or more server devices cause the system to generate the correction-factor adjusted contribution values for the plurality of features by: normalizing the correction factor by a number of the plurality of features; and reducing the initial contribution values by the normalized correction factor (Lee, FIG.50, [0254], ‘in the depicted embodiment, the model generator may require that the raw values of categorical IVs of the training data be converted into numerical values and/or normalized (e.g., by mapping the numerical values to real numbers between -1 and 1’,

    PNG
    media_image8.png
    613
    889
    media_image8.png
    Greyscale

).”

With regards to claim 17, Lee in view of Palczewska teaches 
“The system of claim 16”
Lee does not explicitly detail “wherein the correction-factor adjusted contribution values comprise a correction-factor adjusted contribution value for each of the plurality of features”.
However Palczewska teaches “wherein the correction-factor adjusted contribution values comprise a correction-factor adjusted contribution value for each of the plurality of features (Palczewska ,FIG.1, 3.1 Example,

    PNG
    media_image9.png
    338
    656
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    289
    667
    media_image10.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee and Palczewska before him or her, to modify the machine learning models evaluation method & system  of Lee to include feature contribution evaluation as shown in Palczewska.   
The motivation for doing so would have been for model interpretation (Palczewska, Abstract). 

With regards to claim 18, Lee in view of Palczewska teaches 
“The system of claim 14, wherein the one or more server devices cause the system to utilize the machine-learning model to determine a combined target-feature-modified model result, corresponding to the target feature of the plurality of features, of the plurality of combined target-feature-modified model results by: determining a target-feature-modified observed feature result for each set of the sets of the target-feature-modified observed features corresponding to the target feature of the plurality of features; aggregating the determined target-feature-modified observed results (Lee, FIG.20b, [0164], ‘Other type of operations (such as aggregation/collection of observation records or applying aggregation function to values of selected variables of observation records) may also be performed subsequent to one or more chunk-level operations’); and normalizing the aggregated target-feature-modified observed results by a number of the historical feature values corresponding to the target feature (Lee, FIG.45, [0239], ‘Boolean values, and in some cases numerical values may be normalized (e.g., mapped to real numbers in the range -1 to 1’, FIG.54, Item 5410,

    PNG
    media_image11.png
    792
    503
    media_image11.png
    Greyscale

).”

With regards to claim 19, Lee in view of Palczewska teaches 
“The system of claim 14, wherein the one or more server devices further cause the system to provide a visualization of one or more features of the plurality of features for display based on the correction-factor adjusted contribution values (Lee, FIG.62, FIG.70, [0307], ‘interactive graphical interface, which may for example be implemented via a collection of web sites or web pages .. or via standalone graphical user interface (GUI) tools, may enable users of the MLS to browse or explore visualizations of results of various model executions. The interface may allow users to change one or more interpretation-related settings dynamically, learn about various quality metrics and their inter-relationships …’)”

With regards to claim 20, Lee in view of Palczewska teaches 
“The system of claim 14, wherein the one or more server devices cause the system to: determine the plurality of combined target-feature-modified model results by: generating additional sets of target-feature-modified observed features corresponding to an additional target feature of the plurality of features by replacing an additional target feature value for the additional target feature with additional historical feature values corresponding to the additional target feature (Lee, FIG.56, [0276], ‘feature parameters are known or interred from the training data’, and [0280], ‘training data variables 5690 included in observation records obtained from a data source to be used to generate a model at a machine learning service may include a number of numeric input variables’); and  utilizing the machine-learning model to determine an additional combined target- feature-modified model result for the additional target feature based on the additional sets of target-feature-modified observed features (Lee, FIG.62) ….”.
Lee does not explicitly detail “generate the initial contribution values of the plurality of features by: determining an initial contribution value for the target feature by comparing the observed model result to the combined target-feature-modified model result; and determining an additional initial contribution value for the additional target feature by comparing the observed model result to the additional combined target-feature-modified model result”.
However Palczewska teaches “generate the initial contribution values of the plurality of features by: determining an initial contribution value for the target feature by comparing the observed model result to the combined target-feature-modified model result (Palczewska, 3 Feature Contributions for Binary Classifiers, 

    PNG
    media_image7.png
    253
    796
    media_image7.png
    Greyscale

); and determining an additional initial contribution value for the additional target feature by comparing the observed model result to the additional combined target-feature-modified model result (Palczewska ,FIG.2, 4 Feature Contributions for General Classifiers, Algorithm 1,2, 

    PNG
    media_image12.png
    517
    675
    media_image12.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee and Palczewska before him or her, to modify the machine learning models evaluation method & system  of Lee to include feature contribution evaluation as shown in Palczewska.   
The motivation for doing so would have been for model interpretation (Palczewska, Abstract). 

Claim 5 is substantially similar to claims 14. The arguments as given above for claims 14 are applied, mutatis mutandis, to claim 5, therefore the rejection of claims 14 are applied accordingly.

With regards to claim 6, Lee in view of Palczewska teaches 
“The non-transitory computer-readable medium of claim 5, wherein the instructions, when executed by the at least one processor, cause the computing device to determine the correction factor based on the observed model result, the plurality of initial contribution values for the plurality of features, and the combined historical features model result such that the correction factor applied to the initial contribution values reflect a difference between the combined historical features model result and the observed model result (Lee, FIG.61, Item 6113, ‘Adjust, e.g., using regularization and/or other optimization techniques, weights for various features’,

    PNG
    media_image4.png
    775
    468
    media_image4.png
    Greyscale

).”

With regards to claim 8, Lee in view of Palczewska teaches 
“The non-transitory computer-readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to identify a historical feature dataset comprising a plurality of historical feature sets, each historical feature set comprising historical feature values for the plurality of features (Lee, FIG.56, [0276], ‘feature parameters are known or interred from the training data’, and [0280], ‘training data variables 5690 included in observation records obtained from a data source to be used to generate a model at a machine learning service may include a number of numeric input variables’).”

With regards to claim 9, Lee in view of Palczewska teaches 
“The non-transitory computer-readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the combined historical features model result by: applying the machine-learning model to each of the historical feature sets to determine a plurality of historical feature model results; and combining the plurality of historical feature model results to generate the combined historical features model result (Lee, FIG.56, [0276], ‘feature parameters are known or interred from the training data’, and [0280], ‘training data variables 5690 included in observation records obtained from a data source to be used to generate a model at a machine learning service may include a number of numeric input variables’.”

With regards to claim 10, Lee in view of Palczewska teaches 
“The non-transitory computer-readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate a combined target-feature-modified model result, corresponding to a target feature of the plurality of features, of the plurality of combined target-feature-modified model results (Lee, FIG.62), by: generating a set of target-feature-modified observed features corresponding to the target feature by replacing a target feature value for the target feature with each historical feature value of the plurality of historical feature values that correspond to the target feature; and utilizing the machine-learning model to determine the combined target-feature-modified model result corresponding to the target feature based on the generated set of target-feature- modified observed features corresponding to the target feature (Lee, FIG.56, [0276], ‘feature parameters are known or interred from the training data’, and [0280], ‘training data variables 5690 included in observation records obtained from a data source to be used to generate a model at a machine learning service may include a number of numeric input variables’).”

With regards to claim 11, Lee in view of Palczewska teaches 
“The non-transitory computer-readable medium of claim 10, wherein the instructions, when executed by the at least one processor, cause the computing device to generate the combined target-feature-modified model result corresponding to the target feature by: aggregating target-feature-modified model results corresponding to the plurality of historical feature values that correspond to the target feature (Lee, FIG.20b, [0164], ‘Other type of operations (such as aggregation/collection of observation records or applying aggregation function to values of selected variables of observation records) may also be performed subsequent to one or more chunk-level operations’); and normalizing the aggregated target-feature-modified model results based on a number of the historical feature values corresponding to the target feature (Lee, FIG.45, [0239], ‘Boolean values, and in some cases numerical values may be normalized (e.g., mapped to real numbers in the range -1 to 1’, FIG.54, Item 5410,

    PNG
    media_image11.png
    792
    503
    media_image11.png
    Greyscale

).”

With regards to claim 12, Lee in view of Palczewska teaches 
“The non-transitory computer-readable medium of claim 11”
Lee does not explicitly detail “wherein the instructions, when executed by the at least one processor, cause the computing device to generate the plurality of initial contribution values for the plurality of features based on a difference between the observed model result and the combined target-feature-modified model results”.
However Palczewska teaches “wherein the instructions, when executed by the at least one processor, cause the computing device to generate the plurality of initial contribution values for the plurality of features based on a difference between the observed model result and the combined target-feature-modified model results (Palczewska, FIG.1, 3 Feature Contributions for Binary Classifiers, 

    PNG
    media_image7.png
    253
    796
    media_image7.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee and Palczewska before him or her, to modify the machine learning models evaluation method & system  of Lee to include feature contribution evaluation as shown in Palczewska.   
The motivation for doing so would have been for model interpretation (Palczewska, Abstract). 


With regards to claim 13, Lee in view of Palczewska teaches 
“The non-transitory computer-readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide a visualization of one or more features of the plurality of features for display based on the correction-factor adjusted contribution values (Lee, FIG.62, FIG.70, [0307], ‘interactive graphical interface, which may for example be implemented via a collection of web sites or web pages .. or via standalone graphical user interface (GUI) tools, may enable users of the MLS to browse or explore visualizations of results of various model executions. The interface may allow users to change one or more interpretation-related settings dynamically, learn about various quality metrics and their inter-relationships …’.”

The combined teaching described above will be referred as Lee + Palczewska hereafter.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US-PGPUB NO.20150379429A1 [hereafter Lee] in view of Palczewska, et al., “Interpreting Random Forest Classification Models Using a Feature Contribution Method”, Integration of Reusable Systems, Springer, 2014 [hereafter Palczewska] and Qian et al., “Rationalism with a Does of Empiricism: Case-Based Reasoning for Requirements-Driven Self-Adaptation”, IEEE 22nd International Requirements Engineering Conference (RE), 25-29 August 2014 [hereafter Qian].

With regards to claim 7, Lee + Palczewska teaches 
“The non-transitory computer-readable medium of claim 6”
Lee + Palczewska does not explicitly detail “wherein the instructions, when executed by the at least one processor, cause the computing device to generate the correction-factor adjusted contribution values by modifying each of the initial contribution values by a ratio between the correction factor and a number of features in the plurality of features”.
However Qian teaches “wherein the instructions, when executed by the at least one processor, cause the computing device to generate the correction-factor adjusted contribution values by modifying each of the initial contribution values by a ratio between the correction factor and a number of features in the plurality of features (Qian, III Our Approach, 

    PNG
    media_image13.png
    201
    404
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    378
    403
    media_image14.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee + Palczewska and Qian before him or her, to modify the machine learning models evaluation method & system  of Lee + Palczewska to include contribution factor evaluation as shown in Qian.   
The motivation for doing so would have been for reasoning for adaptive decision (Qian, Abstract). 



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128